Citation Nr: 1540222	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to April 1981. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2006 rating decision, by the Augusta, Maine, Regional Office (RO), which denied the Veteran's attempt to reopen claims of entitlement to service connection for lumbar back strain, and service connection for residuals of a right knee injury, including chondromalacia.  

On December 11, 2012, the Veteran appeared at the Newark RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript is of record.  

In February 2013, the Board granted the Veteran's petitions to reopen previously denied service connection claims for low back and right knee disabilities.  The underlying service connection claims were remanded for additional development and are the subject of the instant appeal.

In October 2014, the Veteran submitted a pension claim, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

In addition to the paper claims folder, additional pertinent records are found within the electronic Virtual VA and Veterans Benefits Management System (VBMS) records.  These electronic records have been considered as part of the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In February 2013, the Board remanded the appeal to obtain Social Security Administration (SSA) records and afford the Veteran relevant VA examinations for his claimed disabilities on appeal.  

First, SSA records have been deemed unavailable.  In April 2013, SSA National Records Center reported that the Veteran's records had been destroyed and further requests would be futile.  On May 13, 2013, a VA Form 21-0820 Report of General Information was created and associated with the Virtual VA electronic claims folder on May 23, 2013.  The Veteran called to inform VA that his SSA records were available and provided a specific SSA office and address to locate them.  Id.  Notably, the SSA office and address identified by the Veteran is different from the SSA National Records Center in Independence, Missouri office, which provided the April 2013 negative response.  The May 23, 2013 Formal Finding on the Unavailability of SSA records report did not acknowledge the Veteran's May 13, 2013 report.  Based upon the Veteran's May 13, 2013 report, another attempt to locate SSA records is needed as instructed below.  

Second, VA examinations have not been furnished since the Veteran failed to report.  In March 2013, the AMC mailed the Veteran a letter informing him that they could not schedule a VA examination at the East Orange VA Medical Center (VAMC) facility since he was an employee.  He was informed that the next closest VA medical facility would provide the examination and that facility would contact him and inform him about the date, time, and place of the scheduled examination.  The AMC letter instructed him to contact the scheduled medical facility as soon as possible if he could not appear.  

Notes printed on May 23, 2013 reflect that VA employees attempted to contact the Veteran by telephone at multiple numbers on April 30, 2013, May 8, 2013 and May 23, 2013 concerning his failure to report for his scheduled VA examination.  The callers' notes show that the phone numbers were not valid.  None of the phone numbers are listed.  

In June 2013 correspondence, the Veteran requested that the VA examinations be rescheduled at the VA Medical Center (VAMC) in Manhattan, New York.  Later, in July 2014, the Veteran reported that he had limited mobility and desired an examination at the East Orange / Newark VAMC.  Although he was a former employee at the East Orange VAMC, he believed the restriction on scheduling a VA examination at the East Orange VAMC had expired since he stopped working there five years ago.  In May 2015, the Veteran's representative also requested that an additional attempt be made to reschedule the VA examinations.  

The Board finds that another attempt is needed to reschedule the VA examination at the East Orange VAMC, if possible, or the Manhattan VAMC as detailed below.  VA administrative procedures generally exclude VA-employee claimants from receiving compensation and pension examinations at the VA facility where they work.  The evidence concerning the Veteran's employment is limited to his July 2014 report indicating that he had left VA employment at least five years ago.  Unless the Veterans Service Center Manager determines that an examination at his former place of employment would affect the integrity of the examination, it appears the Veteran is eligible to be scheduled for a VA examination at his preferred VA facility.  

The Veteran is advised that it is his responsibility to keep VA informed about his current phone number and mailing address and that failure to do so may result in the claims being decided on the current record.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran verify his phone number and updated the record accordingly.  The Veteran is again advised that it is his responsibility to keep VA informed about his current phone number, mailing address and ability to report for any scheduled VA examination.  

2.  Contact SSA and request that they search for the Veteran's SSA records at the facility below:

Mid-America Program Service Center
601 East 12th Street
Kansas City, MO 64106-2817

Ensure that correspondence for the search request is documented and associated with claims folder.  Make as many requests as necessary or until it is clear further efforts would be futile.  

In the event that SSA records remain unavailable, create a Formal Finding of Unavailability with notice to the Veteran and his representative.  

3.  Then after obtaining the above records or determining that they are unavailable, schedule the Veteran for a VA orthopedic examination to determine the current nature and etiology of the claimed low back and right knee disabilities.    

Unless the Veterans Service Center Manager determines that an examination at his former place of employment would affect the integrity of the examination, it appears the Veteran is eligible to be scheduled for a VA examination at the East Orange VA facility.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  

If a VA examination is ultimately not completed, document all correspondence with the Veteran, including contacted phone numbers and addresses.  

The claims folder and access to pertinent electronic records must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner is requested to provide the following medical opinions:
	
(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its clinical onset in service or is otherwise related to active duty.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability had its clinical onset in service or is otherwise related to active duty.  The examiner must specifically review Dr. H.B.'s September 2007 letter supporting the right knee claim.  

The examiner must provide a complete rationale to support the nexus opinions.  He or she is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  After conducting the above development and any additional action deemed necessary, reajudicate the claims. If either claim on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




